EXHIBIT 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 29, 2018 and is
entered into by and between AMYRIS, INC., a Delaware corporation (the “Parent”),
and each of its Subsidiaries that has delivered a Joinder Agreement (as defined
herein) (each a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors” and together with Parent, collectively, “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (collectively, referred to as “Lender”) and GACP Finance Co.,
LLC., a Delaware limited liability company, in its capacity as administrative
agent for itself and the Lender (in such capacity, the “Agent”).

 

RECITALS

 

A.       Borrower has requested Lender to make available to Borrower a loan in
an aggregate principal amount of up to Thirty-Six Million Dollars ($36,000,000)
(the “Term Loan”); and

 

B.       Lender is willing to make the Term Loan on the terms and conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1              Unless otherwise defined herein, the following capitalized
terms shall have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

 

“Advance(s)” means any Loan funds advanced under this Agreement.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.

 

“Agency Fee” shall have the meaning set forth in the Fee Letter.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 







 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means July 1, 2019.

 

“Asset Sale” means a sale, assignment, conveyance, exclusive license (as
licensor), transfer or other disposition to, or any exchange of property with,
any Person (other than another member of the Parent or its consolidated
Subsidiaries), in one transaction or a series of transactions, of all or any
part of any Parent’s or a consolidated Subsidiary’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, other than (i) dispositions of obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;
(ii) dispositions of inventory sold, and Permitted Intellectual Property
Licenses; (iii) dispositions of Cash or Cash Equivalents to the extent not
otherwise prohibited by this Agreement; and (iv) dispositions of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the ordinary course of business for less than the full
amount thereof; and (v) licenses, strain escrows and similar arrangements for
the use of Intellectual Property in the ordinary course of business in
connection with collaboration agreements, research and development agreements
and joint venture agreements and on arm’s length terms, and, solely with respect
to the Collateral IP, subject, at all times to the Lien of the Agent hereunder
on the Borrower’s rights in such Collateral IP.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Bankruptcy Code” means the federal Bankruptcy Reform Act of 1978 (11 U.S.C.
Sections 101 et seq.).

 

“Bankruptcy Laws” means, collectively: (i) the Bankruptcy Code; and (ii) all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor-relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

 

“Borrowing Base” means, at any time, with respect to Borrower, the sum of (i)
all Cash and Cash Equivalents in one or more Deposit Accounts located in the
United States and subject to an Account Control Agreement in favor of Agent
provided that no Account Control Agreement shall be required to be in place
until the seventh day after the Closing Date, plus (ii) the outstanding
principal amount of all Eligible Accounts Receivable, plus (iii) the current net
book value of Eligible Property, Plant and Equipment, plus (iv) the least of (x)
the product of 0.25 and the then-current appraised value of all Intellectual
Property, (y) the product of 0.75 and the then-outstanding Term Loan principal
balance and (z) $25,000,000, provided that for the first ninety (90) after the
Closing Date, the Intellectual Property shall be deemed to have an appraised
value of $100,000,000 and thereafter until there shall be an appraised value for
the Intellectual Property the Intellectual Property shall be deemed to have an
appraised value of $0.00.

 



2





 

“Borrowing Base Deficiency” means, at any time, the excess, if any, of (i) the
Advances outstanding over (ii) the Borrowing Base.

 

“Brotas 2 Facility” means a custom-built facility for production of Borrower’s
products in a location in Brotas, Brazil.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Capital Stock” means: (i) in the case of a corporation, corporate stock or
shares; (ii) in the case of an association or business entity other than a
corporation, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock; (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited); and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not
such debt securities include any right of participation with Capital Stock.

 

“Cash” means all cash and liquid funds.

 

“Cash Equivalents” means, as of any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government, or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one (1) year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from Standard & Poor’s Corporation or at least P-1 from Moody’s
Investors Service; (iii) commercial paper maturing no more than one (1) year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from Standard & Poor’s Corporation or at least
P-1 from Moody’s Investors Service; (iv) certificates of deposit or bankers’
acceptances maturing within one (1) year after such date and issued or accepted
by the Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that (a) is
at least “adequately capitalized” (as defined in the regulations of its primary
federal banking regulator), and (b) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (v) shares of any money market
mutual fund that (a) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $500,000,000, and (c) has the highest rating
obtainable from either Standard & Poor’s Corporation or Moody’s Investors
Service.

 

“Change in Control” means (i) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Borrower in which the holders
of Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving entity
or (ii) sixty days after the date on which DSM International B.V. (or any
affiliate thereof) ceases to have the right to nominate at least two (2)
directors to the Parent’s Board of Directors.

 



3



 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described in Section 3.

 

“Collateral IP” means all Intellectual Property other than Excluded Intellectual
Property.

 

“Common Stock” means the Parent’s common stock, $0.0001 par value per share, as
presently constituted under the Parent’s Certificate of Incorporation, and any
class and/or series of Parent’s capital stock for or into which such common
stock may be converted or exchanged in a reorganization, recapitalization or
similar transaction.

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness or other obligations of another Person, including any such
obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable; (ii) any obligations with respect to
undrawn letters of credit, corporate credit cards or merchant services issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 



4



 

“Debt Transaction” means, with respect to Parent or any consolidated Subsidiary,
any sale, issuance, placement, assumption or guaranty of funded Indebtedness
(other than pursuant to this Agreement), whether or not evidenced by a
promissory note or other written evidence of Indebtedness, other than Permitted
Indebtedness.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder) or upon the happening
of any event:

 

(i)        matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

 

(ii)        is convertible or exchangeable for Indebtedness or Disqualified
Stock (excluding Capital Stock convertible or exchangeable solely at the option
of the issuer or a Subsidiary; provided that any such conversion or exchange
will be deemed an incurrence of Indebtedness or Disqualified Stock, as
applicable); or

 

(iii)        is redeemable at the option of the holder thereof, in whole or in
part,

 

in the case of each of clauses (i), (i) and (iii), no earlier than the 91st day
after the Term Loan Maturity Date (without regard to the proviso in such
definition).

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Eligible Accounts Receivable” means a receivable owing to the Borrower which:
(i) that is denominated and payable in U.S. Dollars; (ii) is payable by an
obligor organized under the laws of any state within the United States or the
District of Columbia that is not an Affiliate of Borrower; (iii) that is not
more than 60 days past due or 90 days past the original invoice date of such
receivable; (iv) that arises under a duly authorized contract for the sale and
delivery of goods and services in the ordinary course of Borrower’s business
that (a) is in full force and effect and that is a valid, binding and
enforceable obligation of the related obligor, (b) conforms in all material
respects with all applicable laws, rulings and regulations in effect, (c) that
is not the subject of any asserted dispute, offset, hold back, defense, adverse
claim or other claim, and (d) in which Borrower has good and marketable title,
and that is freely assignable by Borrower (including without any consent of the
related obligor unless such consent has already been obtained); (v) that
constitutes an “account” or “general intangible” (each, as defined in the UCC),
and that is not evidenced by “instruments” or “chattel paper” (each, defined in
the UCC; (vi) that represents amounts earned and payable by the obligor that are
not subject to any condition or subsequent deliverables; and (vii) is not
otherwise deemed ineligible as a result of risks determined by Lender in its
sole discretion based on the field exam pursuant to Section 7.16 hereof and
updates thereof and subsequent field exams thereafter.

 

“Eligible Property, Plant and Equipment” means all Property Plant and Equipment
determined in accordance with GAAP which is located in the United States and for
which Borrower has good and marketable title, free and clear of all Liens other
than Permitted Liens of the types set forth in clauses (i), (iii), (iv), (v),
(x) and (xiii) of the definition thereof.

 



5



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Intellectual Property” means all Intellectual Property that (i)
constitutes “AMYRIS Licensed IP” as defined in that certain License Agreement
regarding Diesel Fuel in the EU, dated as of March 21, 2016, as amended, by and
among the Parent and Total Energies Nouvelles Activités USA, or (ii) constitutes
“AMYRIS Licensed IP” as defined in that certain Amended & Restated Jet Fuel
License Agreement, dated as of March 21, 2016, as amended, by and among the
Parent and Total Amyris BioSolutions B.V., and in each case of clauses (i) and
(ii), as such agreements are in effect on the date hereof.

 

“Facility Charge” shall have the meaning set forth in the Fee Letter.

 

“Fee Letter” that certain Fee Letter dated as of the date hereof between
Borrower and Agent.

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Foreign Investment Conditions” means with respect to Borrower, (i) on a
consolidated basis, during the thirty (30) days preceding the applicable
Investment and on a pro forma basis after giving effect to such Investment no
Event of Default shall have occurred and Borrower shall have and have had of at
least $15,000,000 of liquidity calculated as the sum of (a) unrestricted,
unencumbered Cash and Cash Equivalents in one or more Deposit Accounts located
in the United States which are subject to an Account Control Agreement in favor
of Agent in a minimum amount equal to $10,000,000 provided that no Account
Control Agreement shall be required to be in place until the seventh day after
the Closing Date and (b) the outstanding principal amount of all Eligible
Accounts Receivable not required to meet the covenant set forth in Section 7.17
of not more than $5,000,000 and (ii) no legal proceeding is continuing which is
challenging or restricts the use of the Intellectual Property related to the
joint venture, collaboration or other arrangement for which such Investment is
being made.

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States or the District of
Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided the definitions set forth in
this Agreement and any financial calculations required by the Loan Documents
shall be computed to exclude any change to lease accounting rules from those in
effect pursuant to Financial Accounting Standards Board Accounting Standards
Codification 840 (Leases) and other related lease accounting guidance as in
effect on the date hereof.

 



6



 

“Incremental Advance” has the meaning given to it in Section 2.2(b).

 

“Indebtedness” means indebtedness of any kind, including (i) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (ii) all obligations evidenced by
notes, bonds, debentures or similar instruments, (iii) all capital lease
obligations, (iv) all Contingent Obligations, and (v) Disqualified Stock.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person or the purchase of any assets
of another Person for greater than the fair market value of such assets to
solely the extent of the amount in excess of the fair market value.

 

“Involuntary Disposition” means the receipt by Parent or any consolidated
Subsidiary of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its real or personal property.

 

“Joinder Agreements” means for each Domestic Subsidiary that is required to be a
Subsidiary Guarantor, a completed and executed Joinder Agreement in
substantially the form attached hereto as Exhibit H.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest; provided, that for the
avoidance of doubt, licenses, strain escrows and similar provisions in
collaboration agreements, research and development agreements that do not create
or purport to create a security interest, encumbrance, levy, lien or charge of
any kind shall not be deemed to be Liens for purposes of this Agreement.

 



7



 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the Account Control
Agreements, the Joinder Agreements, all UCC Financing Statements, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of Borrower; or (ii) the ability of Borrower to perform the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Agent or
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.

 

“Maximum Term Loan Amount” means Thirty-Six Million and No/100 Dollars
($36,000,000) as such amount may be increased pursuant to Section 2.2.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

 

“Minimum Revenue” shall have the meaning set forth in the Fee Letter.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by Parent or any of its consolidated Subsidiaries in
connection with any Asset Sale or Debt Transaction, net of (i) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees and expenses, sales commissions and underwriting discounts) and
(ii) estimated or other taxes paid or payable (including sales, use or other
transactional taxes and any net marginal increase in income taxes) as a result
thereof, and (iii) the amount to retire any Indebtedness secured by a Permitted
Lien on the related property, and (iv) amounts which are required to be placed
in escrow unless and until such amounts are released to the Parent or one or
more of its consolidated Subsidiaries. For purposes hereof, “Net Cash Proceeds”
includes any cash or Cash Equivalents received upon the disposition of any
non-cash consideration received by Parent or any of its consolidated
Subsidiaries in any Asset Sale or Debt Transaction.

 

“Note” means each Term Note issued hereunder.

 

“Parent” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on, or committed for but not yet outstanding as of, the
Closing Date which is disclosed in Schedule 1A; (iii) Indebtedness of up to
$10,000,000 outstanding at any time secured by a Lien described in clause (vii)
of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the cost of the Equipment and related expenses financed with such
Indebtedness; (iv) Indebtedness to trade creditors incurred in the ordinary
course of business, including Indebtedness incurred in the ordinary course of
business with corporate credit cards; (v) Indebtedness that also constitutes a
Permitted Investment; (vi) Subordinated Indebtedness; (vii) reimbursement
obligations in connection with letters of credit or similar instruments that are
secured by Cash or Cash Equivalents and issued on behalf of the Borrower or a
Subsidiary thereof in an amount not to exceed $500,000 at any time outstanding;
(viii) other unsecured Indebtedness in an amount not to exceed $15,000,000 at
any time outstanding; (ix) Indebtedness not to exceed $100 million in unsecured
convertible indebtedness which impose materially more burdensome terms than
Parent’s 9.50% Convertible Senior Notes due 2019 and 6.50% Convertible Senior
Notes due 2019 but with a maturity date which is later than the Term Loan
Maturity Date (without regard to the proviso in such definition); (x) debt
secured by the Brotas 2 Facility not to exceed the cost of building or acquiring
the assets and related expenses, provided that Borrower has not received any
Incremental Advance; (xi) Contingent Obligations that are guarantees of
Indebtedness described in clauses (i) through (x) or other obligations of others
that do not otherwise constitute Indebtedness; (xii) extensions, refinancings
and renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be; and
(xiii) Disqualified Stock which is issued in respect of a financing of assets or
rights relating to the Parent’s Biossance business and does not require payments
of cash dividends or distributions prior to the Term Loan Maturity Date (without
regard to the proviso in such definition).

 



8



 

“Permitted Intellectual Property Licenses” means Intellectual Property (i)
licenses in existence at the Closing Date and (ii) non-perpetual licenses
granted in the ordinary course of business on arm’s length terms consisting of
the licensing of technology, the development of technology or the providing of
technical support which may include licenses with unlimited renewal options
solely to the extent such options require mutual consent for renewal or are
subject to financial or other conditions as to the ability of licensee to
perform under the license; provided such license was not entered into during
continuance of an Event of Default.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers in the ordinary course of business and
consistent with past practice, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary; (vii) Investments consisting
of loans not involving the net transfer on a substantially contemporaneous basis
of cash proceeds to employees, officers or directors relating to the purchase of
capital stock of Borrower pursuant to employee stock purchase plans or other
similar agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business;
(ix) Investments in newly-formed Domestic Subsidiaries, provided that each such
Domestic Subsidiary enters into a Joinder Agreement promptly after its formation
by Borrower and execute such other documents as shall be reasonably requested by
Agent; (x) Investments in Subsidiary Guarantors; (xi) Investments in Foreign
Subsidiaries that are not Subsidiary Guarantors which (A) have been approved in
advance in writing by Agent and (B) Investments consisting of an intercompany
note in form satisfactory to Lender in its sole discretion which provides
payments of interest only prior to the Term Loan Maturity Date, is contractually
subordinated in respect of payment to this Agreement and is solely for purchases
of inventory in the ordinary course of business; (xii) Investments in an amount
not to exceed $1,000,000 per year with respect to a joint venture with BGI,
provided that the Foreign Investment Conditions have been met; (xiii)
Investments in an amount not to exceed $1,000,000 per year with respect to a
joint venture to build a production facility in Brazil, provided that the
Foreign Investment Conditions have been met; (xiv) Permitted Intellectual
Property Licenses; and (xv) additional Investments that do not exceed $250,000
in the aggregate.

 



9



 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing or pending on the Closing Date which are
disclosed in Schedule 1C; (iii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings; provided, that Borrower maintains adequate
reserves therefor in accordance with GAAP; (iv) Liens securing claims or demands
of materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of business; provided, that the
payment thereof is not yet required; (v) Liens arising from judgments, decrees
or attachments in circumstances which do not constitute an Event of Default
hereunder; (vi) the following deposits, to the extent made in the ordinary
course of business: deposits under workers’ compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of Borrower’s business and not
interfering in any material respect with the business of the licensor; (x) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of custom duties that are promptly paid on or before the date they
become due; (xi) Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets); (xii) statutory and common law rights of set-off and
other similar rights as to deposits of cash and securities in favor of banks,
other depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property; (xiv)
Liens on Cash or Cash equivalents securing obligations permitted under clause
(iv) (to the extent such Cash or Cash equivalents are in a Specified Account and
subject to the limitations in the definition thereof) and (vii) of the
definition of Permitted Indebtedness; (xv) Liens securing obligations related to
the Brotas 2 Facility permitted under clause (x) of Permitted Indebtedness
provided, to the extent Borrower has received an Incremental Advance, such Liens
shall be junior in priority to a Lien in favor of Agent; (xvi) Liens incurred in
connection with the extension, renewal or refinancing of the Indebtedness
secured by Liens of the type described in clauses (i) through (xv) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.

 



10



 

“Permitted Transfers” means (i) dispositions of inventory sold, and Permitted
Intellectual Property Licenses, in each case, in the ordinary course of
business, (ii) licenses, strain escrows and similar arrangements for the use of
Intellectual Property in the ordinary course of business in connection with
collaboration agreements, research and development agreements and joint venture
agreements and on arm’s length terms and, to the extent material to Borrower’s
business, approved by the Borrower’s board of directors, and, solely with
respect to the Collateral IP, subject, at all times to the Lien of the Agent on
Borrower’s ownership interest therein as granted hereunder, (iii) dispositions
of worn-out, obsolete or surplus property at fair market value in the ordinary
course of business; (iv) dispositions of accounts or payment intangibles (each
as defined in the UCC) resulting from the compromise or settlement thereof in
the ordinary course of business for less than the full amount thereof; (v) any
Transfers of assets to any Subsidiary Guarantor and Transfers consisting of
Permitted Investments in Foreign Subsidiaries permitted under clauses (xi),
(xii) and (xiii) of Permitted Investments; and (vi) other Transfers of assets to
any Person other than to a Subsidiary that is not a Subsidiary Guarantor or
joint venture and which have a fair market value of not more than $250,000 in
the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section
2.6(c).

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Required Lenders” means at any time there is more than one Lender, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans then
outstanding.

 



11



 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security Documents” means each security agreement, all other mortgages, deeds
of trust, security agreements, pledge agreements, assignments, control
agreements, financing statements and other documents as shall from time to time
secure or relate to the Secured Obligations or any other obligation arising
under any Loan Document or any part thereof, in each case, executed by Parent,
any Subsidiary Guarantor or any Subsidiary.

 

“Specified Accounts” means each of (i) that certain certificate of deposit
account maintained at Bank of the West and bearing account number [_____] and
(ii) that certain certificate of deposit account maintained at Bank of the West
and bearing account number [___].

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50.1% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make an Advance to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to (i) the greater of (a) the prime rate as reported in The Wall Street Journal
or (b) 4.0% plus (ii) 6.25%.

 

“Term Loan Maturity Date” means July 1, 2021; provided that, unless Borrower
satisfies the Term Loan Maturity Date Conditions, then “Term Loan Maturity Date”
shall mean January 12, 2019.

 

“Term Loan Maturity Date Conditions” shall have the meaning set forth in the Fee
Letter.

 

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 


12





 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Notwithstanding the foregoing, if at any time any change
in GAAP would affect the computation of any financial computations or
requirement set forth in any Loan Document, and Borrower or Agent shall so
request, Agent, Lender and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP, provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
Borrower shall provide to Agent reconciliation statements showing the difference
in such calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder. Unless otherwise defined herein or in
the other Loan Documents, terms that are used herein or in the other Loan
Documents and defined in the UCC shall have the meanings given to them in the
UCC.

 

SECTION 2. THE LOAN

 

2.1              Facility Increase. Prior to July 1, 2019, Borrower may, by
written notice to Agent, elect to request the establishment of a new loan
commitment by an aggregate amount not in excess of $35,000,000.00 (the
“Incremental Term Loan Commitment”). Lender may elect to accept or decline
Borrower’s request for the Incremental Term Loan Commitment (in whole or in
part) in its sole and absolute discretion. Any Incremental Term Loan Commitment
shall become effective and shall be an Advance subject to the conditions,
requirements and limitations set forth in Section 2.2(b) as of date advanced.

 

2.2              Term Loan.

 

(a)                Advances. Subject to the terms and conditions of this
Agreement, Lender will severally (and not jointly) make in an amount not to
exceed its respective Term Commitment, and Borrower agrees to draw an Advance of
Thirty-Six Million Dollars ($36,000,000) on the Closing Date (the “Closing Date
Advance”)

 

(b)               Additional Advances. Subject to the terms and conditions of
this Agreement, Lender will severally (and not jointly) make up to three
additional Advances up to an aggregate amount not in excess of the Incremental
Term Loan Commitment (each, an “Incremental Advance”) upon written notice to
Agent set forth in an Advance Request. Such notice shall specify (x) the date on
which the Borrower proposes that the applicable Incremental Advance shall be
effective on the applicable Advance Date, which shall be a date not less than 15
Business Days after the date on which such notice is delivered to Agent, and (y)
the amount of such Incremental Term Loan Commitment (in minimum $5,000,000.00
increments). Any Incremental Advance shall become effective and shall be an
Advance as of the applicable Advance Date; provided that each of the conditions
set forth in Section 4.2 shall be satisfied. The terms and provisions of any
loans made pursuant to an Incremental Advance shall be, except as otherwise set
forth herein or in an agreement entered into among Borrower, Agent and Lender as
of the applicable Advance Date, identical to the Loans (it being understood that
loans under the Incremental Advance may be a part of the Loans).

 



13



 

(c)                Advance Request. To obtain the Closing Date Advance, Borrower
shall complete, sign and deliver an Advance Request (at least one (1) Business
Day before the Advance Date occurring on the Closing Date) to Agent. Lender
shall fund such Advance in the manner requested by such Advance Request provided
that each of the conditions precedent to such Closing Date Advance is satisfied
or waived as of the Closing Date.

 

(d)               Interest. The principal balance of each Advance shall bear
interest thereon from the applicable Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.

 

(e)                Payment.

 

(i)                 Borrower will pay interest on each Advance on the first
Business Day of each month, beginning with the month after each applicable
Advance Date. Borrower shall repay the aggregate Term Loan principal balance
that is outstanding on the day immediately preceding the Amortization Date, in
equal quarterly installments of principal beginning on the Amortization Date of
2.50% of the aggregate Advances (to be adjusted on each Advance Date to reflect
an Incremental Advance) commencing July 1, 2019 and continuing on the first
Business Day of each quarter thereafter until the Secured Obligations are
repaid. The entire Term Loan principal balance and all accrued but unpaid
interest hereunder, shall be due and payable on Term Loan Maturity Date.
Borrower shall make all payments under this Agreement by wire transfer in
immediately available funds without setoff, recoupment or deduction and
regardless of any counterclaim or defense.

 

For the avoidance of doubt, Borrower and Agent confirm, acknowledge, and agree
that no invoice shall be sent in connection with collection of the above
payments and receipt of an invoice in connection therewith shall not be a
condition of such payments becoming due and payable hereunder. For the sake of
clarification, the payments made pursuant to this Section 2.2(e)(i) shall not be
subject to any Prepayment Charge under Section 2.6(c) hereof.

 



14



 

(ii)               The entire Advance principal balance outstanding and all
accrued but unpaid interest hereunder shall be due and payable on the Term Loan
Maturity Date. Borrower shall make all payments due under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.

 

2.3              Maximum Interest. Notwithstanding any provision in this
Agreement or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

2.4              Default Interest. In the event any payment is not made on or
prior to the third Business Day after its scheduled payment date, an amount
equal to five percent (5%) of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.2(d), plus five percent (5%) per annum. In
the event any interest is not paid when due hereunder, delinquent interest shall
be added to principal and shall bear interest on interest, compounded at the
rate set forth in Section 2.2(d) or Section 2.4, as applicable.

 

2.5              Agency Fee. Borrower shall pay to Agent for its own account on
the first Business Day following the end of the prior quarter, commencing with
the quarter starting July 1, 2018, the Agency Fee. The Agency Fee is deemed
fully earned on each date paid regardless of the early termination of this
Agreement.

 

2.6              Prepayment.

 

(a)                Optional Prepayment. At its option upon at least five (5)
Business Days prior notice to Agent, Borrower may prepay all, but not less than
all, of the outstanding Advances by paying the entire principal balance together
with all accrued and unpaid interest thereon.

 

(b)               Mandatory Prepayments.

 

(i)                 Asset Sales. Borrower shall prepay the Advances no later
than the fifth Business Day following receipt of Net Cash Proceeds, in excess of
$500,000 in any calendar year, required to be prepaid pursuant to the provisions
hereof in an amount equal to one hundred percent (100%) of the Net Cash Proceeds
received from any Asset Sale by Parent or any of its consolidated Subsidiaries;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, Borrower shall have the option to invest the Net Cash Proceeds
from such Asset Sale within 180 days of receipt thereof in long-term assets of
the type used in the business of the Parent and its consolidated Subsidiaries.
In the event that such Net Cash Proceeds are not reinvested by Borrower prior to
the earlier of (A) the last day of such 180 day period and (B) the date of the
occurrence of an Event of Default, Borrower shall prepay the Advances in an
amount equal to (100%) of such Net Cash Proceeds.

 



15



 

(ii)               Involuntary Dispositions. Borrower shall prepay the Advances
no later than the fifth Business Day following receipt of Net Cash Proceeds, in
an amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any Involuntary Disposition, provided that, so long as no Default or Event
of Default shall have occurred and be continuing, Borrower shall have the option
to invest up to $10,000,000 of the Net Cash Proceeds received from any
Involuntary Disposition within 180 days of receipt thereof in assets of the type
involved in such Involuntary Disposition or otherwise used in the business of
the Parent and its consolidated Subsidiaries or such greater amount as is
approved by Agent in its sole discretion. In the event that such Net Cash
Proceeds are not reinvested by Borrower prior to the earlier of (A) the last day
of such 180 day period and (B) the date of the occurrence of an Event of
Default, Borrower shall prepay the Advances in an amount equal to (100%) of such
Net Cash Proceeds.

 

(iii)             Debt Transactions. Borrower shall prepay the Advances no later
than the fifth Business Day following receipt of Net Cash Proceeds, in an amount
equal to 100% of the Net Cash Proceeds from any Debt Transactions.

 

(iv)             Change in Control. Borrower shall prepay the outstanding amount
of all principal and accrued and unpaid interest through the prepayment date
upon and concurrently with the occurrence of a Change in Control.

 

(v)               Borrowing Base Deficiency. In the event that any Borrowing
Base Certificate indicates a Borrowing Base Deficiency exists, or if at any time
the Agent shall notify Borrower that a Borrowing Base Deficiency exists,
Borrower shall prepay the Advances on the Business Day following the day on
which such Borrowing Base Certificate or such notice is given such that after
giving effect to such prepayment, no Borrowing Base Deficiency exists.

 

(vi)             “Permitted Intellectual Property Licenses” Borrower shall
prepay the Advances no later than the fifth Business Day following receipt of
proceeds paid in cash or Cash Equivalents received by Parent or any of its
consolidated Subsidiaries in respect of royalties on any Permitted Intellectual
Property Licenses to the extent such proceeds were received during the
continuance of an Event of Default an amount equal to 100% such proceeds.

 

(c)                Prepayment Charge. Concurrently with prepayment pursuant to
Section 2.6(a) or (b) Borrower shall pay a charge equal to: (i) if such Advance
amounts are prepaid in any of the first twelve (12) months following the Closing
Date, the sum of 2% of the Advance amount being prepaid plus all required
remaining scheduled interest payments which would have been due on the Advance
amount being prepaid through June 28, 2019 such interest payments to be
calculated at the Term Loan Interest Rate prevailing on the date of prepayment;
and (ii) if such Advance amounts are prepaid in any of the second twelve (12)
months following the Closing Date, 1% of the Advance amount being prepaid (each,
a “Prepayment Charge”). Borrower agrees that the Prepayment Charge is a
reasonable calculation of each Lender’s lost profits in view of the difficulties
and impracticality of determining actual damages resulting from an early
repayment of the Advances.

 



16



 

2.7              Notes. If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of Lender pursuant
to Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note
or Notes to evidence Lender’s Loans.

 

2.8              Pro Rata Treatment. Each payment (including prepayment) on
account of any fee and any reduction of the Term Loans shall be made pro rata
according to the Term Commitments of the relevant Lender.

 

SECTION 3. SECURITY INTEREST

 

3.1              As security for the prompt, complete and indefeasible payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, Borrower grants to Agent a security interest in all of Borrower’s
right, title, and interest in and to the following personal property whether now
owned or hereafter acquired (collectively, the “Collateral”): (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles; (e) Inventory;
(f) Investment Property (but excluding thirty-five percent (35%) of the capital
stock of any Foreign Subsidiary that constitutes a Permitted Investment); (g)
Deposit Accounts; (h) Cash; (i) Goods; (j) Collateral IP; and all other tangible
and intangible personal property of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located, and any of Borrower’s property in the possession or under the control
of Agent; and, to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing.

 

3.2              Notwithstanding the broad grant of the security interest set
forth in Section 3.1, above, the Collateral shall not include (i) more than 65%
of the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary which shares entitle
the holder thereof to vote for directors or any other matter, (ii) Borrower’s
equity interests in Novvi LLC, Aprinnova, LLC, and Total Amyris Biosolutions
B.V. and Borrower’s interest in any other joint venture existing on the date
hereof to the extent that the pledging of such interest is prohibited by the
relevant agreements, (iii) equity interests in the joint ventures referred to in
clauses (xii) and (xiii) of the definition of Permitted Investments to the
extent that the pledging of such interests is prohibited by the relevant joint
venture or operating agreements and (iv) any Excluded Intellectual Property.

 



17



 

3.3              Parent shall, as security for the Secured Obligations, cause
each Subsidiary Guarantor to grant to Lender a security interest in all of such
Subsidiary Guarantor’s assets pursuant to such Security Documents as Lender may
require.

 

SECTION 4. CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

4.1              Initial Advance. On or prior to the Closing Date;

 

(a)                Borrower shall have delivered to Agent the following:

 

(i)                 executed originals of the Loan Documents, Account Control
Agreements (to the extent available), a legal opinion of Borrower’s counsel, and
all other documents and instruments reasonably required by Agent to effectuate
the transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral located in the United States of America, in all
cases in form and substance reasonably acceptable to Agent;

 

(ii)               certified copy of resolutions of Parent’s and each Subsidiary
Guarantor’s board of directors (or applicable governing body) evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

 

(iii)             certified copies of the Certificate of Incorporation and the
Bylaws (or applicable organizational documents), as amended through the Closing
Date, of Parent and each Subsidiary Guarantor and;

 

(iv)             a certificate of good standing for Parent and each Subsidiary
Guarantor from their respective states of incorporation and similar certificates
from all other jurisdictions in which it does business and where the failure to
be qualified would have a Material Adverse Effect;

 

(b)               Agent and Borrower shall have mutually agreed on the uses of
the Closing Date Advance;

 

(c)                Agent and Lender shall have received information on
Borrower’s operations satisfactory to them in their sole and absolute discretion
and shall have completed their business and legal due diligence to their
satisfaction in their sole and absolute discretion;

 

(d)               Agent and Lender shall have received approval of the
transaction from their respective investment committees;

 

(e)                The Indebtedness under the Loan and Security Agreement dated
as of March 29, 2014, as amended, by and among Parent, each of its Subsidiaries
party thereto and Stegodon Corporation as successor in interest to Hercules
Technology Growth Capital, Inc. shall be repaid in full from the Loan proceeds,
such facility shall be terminated, and all security interests related thereto
shall be terminated and released;

 



18



 

(f)                payment of the Facility Charge, applicable Agency Fee and
reimbursement of Agent’s and Lender’s current expenses reimbursable pursuant to
this Agreement, which amounts may be deducted from the Closing Date Advance;

 

(g)               such other documents as Agent may reasonably request.

 

4.2              Incremental Advances. On each Advance Date after the Closing
Date:

 

(a)                Agent shall have received (i) an Advance Request for the
Incremental Advance as required by Section 2.2(b), duly executed by Borrower’s
Chief Executive Officer or Chief Financial Officer, and (ii) any other documents
Agent may reasonably request;

 

(b)               The representations and warranties set forth in this Agreement
shall be true and correct in all material respects on and as of the Advance Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date;

 

(c)                Borrower shall be in compliance with all the terms and
provisions set forth herein and in each other Loan Document on its part to be
observed or performed, and at the time of and immediately after such Incremental
Advance no Event of Default shall have occurred and be continuing;

 

(d)               The Advance Request shall be deemed to constitute a
representation and warranty by Borrower on the applicable Advance Date as to the
matters specified in paragraphs (b) and (c) of this Section 4.2 and as to the
matters set forth in the Advance Request;

 

(e)                The Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the date hereof to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, Agent and Lender;

 

(f)                Agent and Lender shall have mutually agreed on the uses of
the Incremental Advance it being understood the sole purpose of each Incremental
Advance shall be for costs related to the construction of the Brotas 2 Facility;

 

(g)               Agent and Lender shall have received satisfactory evidence
that the Borrower has committed financing which, together with the Incremental
Advances, will sufficient to complete Brotas 2 Facility in accordance with the
then-current budget and projections therefor;

 

(h)               Borrower shall have received funds in an amount equal to the
Incremental Advance being requested on such Advance Date;

 



19



 

(i)                 Agent and Lender shall have received information on
Borrower’s operations satisfactory to them in their sole and absolute discretion
and shall have completed their business and legal due diligence to their
satisfaction in their sole and absolute discretion;

 

(j)                 Agent and Lender shall have received approval of the
transaction from their respective investment committees;

 

(k)               Borrower shall have paid to Agent, for ratable distribution to
the Lender, the Facility Charge with respect to the Incremental Advance, which
amount shall be distributed to Lender by Agent from funds constituting part of
(but deducted from) the Incremental Advance.

 

(l)                 there shall not exist a Borrowing Base Deficiency and no
Borrowing Base Deficiency shall exist after giving effect to the Incremental
Advance.

 

4.3              No Default. As of the Closing Date and each Advance Date, (i)
no fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that as of the Closing Date and each Advance
Date:

 

5.1              Corporate Status. (a) Parent is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect; and (b) each Subsidiary Guarantor is a corporation duly
organized, legally existing and in good standing under the laws of the State of
Delaware, and is duly qualified as a foreign corporation in all jurisdictions in
which the nature of its business or location of its properties require such
qualifications and where the failure to be qualified could reasonably be
expected to have a Material Adverse Effect. Parent’s and each Subsidiary
Guarantor’s present names, former names (if any), locations, place of formation,
tax identification number, organizational identification number and other
information are correctly set forth in Exhibit C, as may be updated by Parent in
a written notice (including any Compliance Certificate) provided to Agent after
the Closing Date.

 

5.2              Collateral. Borrower owns the Collateral and the Excluded
Intellectual Property, free of all Liens, except for Permitted Liens. Borrower
has the power and authority to grant to Agent a Lien in the Collateral as
security for the Secured Obligations.

 

5.3              Consents. Borrower’s execution, delivery and performance of
this Agreement and all other Loan Documents, (i) have been duly authorized by
all necessary corporate action of Borrower, (ii) will not result in the creation
or imposition of any Lien upon the Collateral, other than Permitted Liens and
the Liens created by this Agreement and the other Loan Documents, (iii) do not
violate (A) any provisions of Borrower’s Certificate of Incorporation,
Certificate of Formation (as applicable) or bylaws or operating agreement or
other similar charter documents, as applicable, (B) any law or regulation to
which the Borrower is subject, the violation of which could have a Material
Adverse Effect or (C) any order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3, do not violate
any contract or agreement or require the consent or approval of any other Person
which has not already been obtained. The individual or individuals executing the
Loan Documents are duly authorized to do so.

 



20



 

5.4              Material Adverse Effect. No event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing since December 31, 2017. Borrower is not aware of any event likely to
occur that is reasonably expected to result in a Material Adverse Effect.

 

5.5              Actions Before Governmental Authorities. Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or its property, other than
actions, suits or proceedings commenced after the Closing that would not likely
be expected to result in damages of in excess of $250,000 not covered by
insurance for which a claim has been made.

 

5.6              Laws. Borrower is not in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect. Borrower is not in
default in any material respect under any provision of any agreement or
instrument evidencing Indebtedness, or any other material agreement to which it
is a party or by which it is bound.

 

5.7              Information Correct and Current. No information, report,
Advance Request, financial statement, exhibit or schedule furnished, by or on
behalf of Borrower to Agent in connection with any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain any
material misstatement of fact or omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s Board of Directors.

 

5.8              Tax Matters. Except as described on Schedule 5.8, (a) Borrower
has filed all federal, state and material local tax returns that it is required
to file, (b) Borrower has duly paid or fully reserved for all taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns other than those being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, and (c) Borrower has
paid or fully reserved for any tax assessment received by Borrower for the three
(3) years preceding the Closing Date, if any (including any taxes being
contested in good faith and by appropriate proceedings).

 



21



 

5.9              Intellectual Property Claims. Borrower is the sole owner of, or
otherwise has the right to use (or exclude others from using), the Intellectual
Property. Except as described on Schedule 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) no claim has been made to Borrower that any material
part of the Intellectual Property violates the rights of any third party.
Exhibit D is a true, correct and complete list of each of Borrower’s Patents,
registered Trademarks, registered Copyrights, and material agreements under
which Borrower licenses Intellectual Property from third parties (other than
shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.

 

5.10          Intellectual Property. Except as described on Schedule 5.10,
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of Borrower’s business as currently conducted and proposed to be
conducted by Borrower. Without limiting the generality of the foregoing, and in
the case of Licenses, except for restrictions that are unenforceable under
Division 9 of the UCC, Borrower has the right, to the extent required to operate
Borrower’s business, to freely transfer, license (except as restricted by (i)
intellectual property licenses existing on the Closing Date and (ii) Permitted
Intellectual Property Licenses) or assign Intellectual Property without
condition, restriction or payment of any kind (other than license payments in
the ordinary course of business) to any third party, and Borrower owns or has
the right to use, pursuant to valid licenses, all software development tools,
library functions, compilers and all other third-party software and other items
that are used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Borrower Products.

 

5.11          Borrower Products. Except as described on Schedule 5.11, no
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
material respect Borrower’s use, transfer or licensing thereof or that may
affect the validity, use or enforceability thereof. There is no decree, order,
judgment, agreement, stipulation, arbitral award or other provision entered into
in connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property necessary to
the operation or conduct of the business of Borrower or Borrower Products.
Except as described on Schedule 5.11, Borrower has not received any written
notice or claim, or, to the knowledge of Borrower, oral notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property (or
written notice of any claim challenging or questioning the ownership in any
licensed Intellectual Property of the owner thereof) or suggesting that any
third party has any claim of legal or beneficial ownership with respect thereto
nor, to Borrower’s knowledge, is there a reasonable basis for any such claim.
Neither Borrower’s use of its Intellectual Property nor the production and sale
of Borrower Products infringes in any material respect the Intellectual Property
or other rights of others except to the extent that such use, production or sale
would not be expected to have a Material Adverse Effect.

 



22



 

5.12          Financial Accounts. Exhibit E, as may be updated by the Borrower
in a written notice provided to Agent after the Closing Date, is a true, correct
and complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary Guarantor maintains Deposit Accounts and (b) all
institutions at which Borrower or any Subsidiary Guarantor maintains an account
holding Investment Property, and such exhibit correctly identifies the name,
address and telephone number of each bank or other institution, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor.

 

5.13          Employee Loans. Borrower has no outstanding loans to any employee,
officer or director of the Borrower nor has Borrower guaranteed the payment of
any loan made to an employee, officer or director of the Borrower by a third
party.

 

5.14          Capitalization and Subsidiaries. Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

 

SECTION 6. INSURANCE; INDEMNIFICATION

 

6.1              Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance against risks customarily insured against
in Borrower’s line of business. Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability per the terms of the indemnification agreement found
in Section 6.3. Borrower must maintain a minimum of $2,000,000 of commercial
general liability insurance for each occurrence. Borrower has and agrees to
maintain a minimum of $2,000,000 of directors’ and officers’ insurance for each
occurrence and $5,000,000 in the aggregate. So long as there are any Secured
Obligations outstanding, Borrower shall also cause to be carried and maintained
insurance upon the Collateral, insuring against all risks of physical loss or
damage howsoever caused, in an amount not less than the full replacement cost of
the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.

 

6.2              Certificates. Borrower shall deliver to Agent certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2 no later ten (10)
days after the Closing Date. Borrower’s insurance certificate shall state Agent
is an additional insured for commercial general liability, a designated payee
for any key man life insurance policy, a loss payee for all risk property damage
insurance, subject to the insurer’s approval, and a loss payee for property
insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Agent of cancellation or any other change adverse to
Agent’s interests. Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved.

 



23



 

6.3              Indemnity. Borrower agrees to indemnify and hold Agent, Lender
and their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Borrower agrees to pay, and to
save Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Agent or
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement. In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings).

 

SECTION 7. COVENANTS OF BORROWER

 

As long as any Secured Obligations (other than inchoate indemnity obligations)
are outstanding, Borrower agrees as follows:

 

7.1              Financial Reports. Borrower shall furnish to Agent the
financial statements and reports listed hereinafter (the “Financial
Statements”):

 

(a)                as soon as practicable (and in any event within 30 days)
after the end of each month, aged listings of accounts receivable and accounts
payable and a calculation of liquidity (in compliance with Section 7.16), all
prepared and certified to on behalf of Borrower by an authorized officer thereof
acceptable to Agent;

 

(b)               as soon as practicable (and in any event within 45 days) after
the end of each calendar quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year-end adjustments;

 

(c)                as soon as practicable (and in any event within one hundred
twenty (120) days) after the end of each fiscal year, audited financial
statements as of the end of such year (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Borrower and reasonably
acceptable to Agent, accompanied by any management report from such accountants;

 



24



 

(d)               as soon as practicable (and in any event within 15 days) after
the end of each quarter, a Borrowing Base Certificate in the form of Exhibit F;

 

(e)                as soon as practicable (and in any event within 30 days)
after the end of each month, a Compliance Certificate in the form of Exhibit G;

 

(f)                [reserved];

 

(g)               promptly after the sending or filing thereof, as the case may
be, copies of any proxy statements, financial statements or reports that
Borrower has made available to its equity holders and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

 

(h)               at Agent’s request, at the same time as it gives to its
directors, copies of all materials (other than minutes) that Borrower provides
to its directors in connection with meetings of the Board of Directors and that
are relevant to Agent or Lender; provided, however, that Borrower shall not be
required to provide the materials described in this Section 7.1(h) to the extent
the information is privileged or pertains to confidential information of any
third parties;

 

(i)                 financial and business projections promptly following
preparation, and in any event, no later than January 31 of each year, as well as
budgets, operating plans and other financial information reasonably requested by
Agent and promptly following approval of the any of the foregoing by Parent’s
Board of Directors, confirmation of such approval and an update with respect to
any changes made to such projections, budgets or operating plans.

 

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as required by GAAP or (b) fiscal years or fiscal quarters.
The fiscal year of Borrower shall end on December 31. Agent and Lender hereby
acknowledge and agree that the materials described in this Section 7.1 will
contain material non-public and confidential information of Borrower and its
affiliates and Agent and Lender and their respective affiliates and
representatives shall abide by all confidentiality terms applicable under this
Agreement and any confidentiality and non-disclosure agreements among the
parties hereto.

 

The executed Borrowing Base Certificate and Compliance Certificate may be sent
via e-mail to [_____________] provided, that if e-mail is not available or
sending the Borrowing Base Certificate and Compliance Certificate via email is
not possible, it shall be mailed to Agent at 11100 Santa Monica Blvd., Suite
800, Los Angeles, CA 90025 attention Great American Capital Partners. All
Financial Statements required to be delivered pursuant to clauses (b) and (c)
shall be sent via e-mail to [_____________] provided, that if e-mail is not
available or sending such Financial Statements via e-mail is not possible, they
shall be mailed to Agent at 11100 Santa Monica Blvd., Suite 800, Los Angeles, CA
90025, attention Great American Capital Partners.

 



25



 

7.2              Management Rights and Inspections. Borrower shall permit any
representative that Agent or Lender authorizes, including its attorneys and
accountants, to conduct site visits and inspect the Collateral, provided, that
so long as no Event of Default has occurred and is continuing, Borrower shall
not be responsible for paying the expenses of Lender for more than one site
visit, inspection, and examination in any six-month period; provided such cost
restriction shall not be deemed a restriction on the number of site visits,
inspections, and examinations Agent may require. In addition Borrower shall,
upon request by Lender, have an independent appraiser reasonably satisfactory to
Agent provide an appraisal of the Borrower’s Intellectual Property or such
subset thereof as determined by Agent; provided, that so long as no Event of
Default has occurred and is continuing, Borrower shall not be responsible for
paying the expenses for more than one appraisal in any one-year period; provided
such cost restriction shall not be deemed a restriction on the number of
appraisals Agent may require. In addition Borrower shall permit any
representative that Agent or Lender authorizes, including its attorneys and
accountants, to examine and make copies and abstracts of the books of account
and records of Borrower or any Subsidiary applicable to the Loan Documents or
the Collateral at reasonable times and upon reasonable notice during normal
business hours. In addition, any such representative shall have the right to
meet with management and officers of Borrower or any Subsidiary to discuss such
books of account and records at reasonable times and upon reasonable notice
during normal business hours. In addition, Agent or Lender shall be entitled at
reasonable times and intervals to consult with and advise the management and
officers of Borrower or any Subsidiary concerning significant business issues
affecting Borrower. Such consultations shall not unreasonably interfere with
Borrower’s business operations. Except as expressly provided herein, any and all
visits, inspections, examinations and appraisals made while any Event of Default
is continuing, shall be at Borrowers’ sole cost and expense. The parties intend
that the rights granted Agent and Lender shall constitute “management rights”
within the meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any
advice, recommendations or participation by Agent or Lender with respect to any
business issues shall not be deemed to give Agent or Lender, nor be deemed an
exercise by Agent or Lender of, control over Borrower’s management or policies.

 

7.3              Further Assurances. Borrower shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Agent’s Lien on the
Collateral (other than the Liens set forth in clauses (ii), (iii), (iv), (v),
(vi), (vii), (x), (xi), (xii), (xiii) or (xiv) of the definition of Permitted
Liens). Borrower shall from time to time procure any instruments or documents as
may be requested by Agent, and take all further action that may be necessary or
desirable, or that Agent may reasonably request, to perfect and protect the
Liens granted hereby and thereby. In addition, and for such purposes only,
Borrower hereby authorizes Agent to execute and deliver on behalf of Borrower
and to file such financing statements, collateral assignments, notices, control
agreements, security agreements and other documents without the signature of
Borrower either in Agent’s name or in the name of Agent as agent and
attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.

 



26



 

7.4              Indebtedness; Amendments to Indebtedness. Borrower shall not
and shall not permit any Subsidiary to: (a) create, incur, assume, guarantee or
be or remain liable with respect to any Indebtedness, other than Permitted
Indebtedness; (b) prepay any Indebtedness, except for (i) Parent’s 9.50%
Convertible Senior Notes due 2019 or 6.50% Convertible Senior Notes due 2019,
(ii) by the conversion of Indebtedness into equity securities and the payment of
cash in lieu of fractional shares in connection with such conversion, or (iii) a
refinancing of the entire amount of such Indebtedness which does not impose
materially more burdensome terms upon Borrower or its Subsidiary than exist in
such Indebtedness prior to such refinancing, but with a maturity date which is
later than the Term Loan Maturity Date (without regard to the proviso in such
definition); and (c) pay any principal on any Indebtedness, other than on
Permitted Indebtedness in accordance with the terms of such Indebtedness, while
the Secured Obligations are outstanding without the written consent of Agent;
and (d) amend or modify any documents or notes evidencing any Indebtedness in
any manner which imposes materially more burdensome terms upon Borrower or its
Subsidiary than exist in such Indebtedness prior to such amendment or
modification without the prior written consent of Agent.

 

7.5              Collateral. Borrower shall at all times keep the Collateral
free and clear from any legal process or Liens whatsoever (except for Permitted
Liens), and shall give Agent prompt written notice of any legal process
affecting the Collateral or any Liens. Borrower shall cause its Subsidiaries to
protect and defend such Subsidiary’s title to the Collateral from and against
all Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s rights in the
Collateral free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give Agent prompt written notice of any legal
process affecting such Subsidiary’s rights in the Collateral.

 

7.6              Investments. Borrower shall not directly or indirectly acquire
or own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7              Distributions. Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to Borrower or a
Subsidiary Guarantor (or, in the case of a Foreign Subsidiary that is not a
Subsidiary Guarantor, a parent company that is a direct or indirect wholly owned
Subsidiary of Borrower), or (c) lend money to any employees, officers or
directors (except as permitted under clauses (vii) or (viii) of the definition
of Permitted Investment), or guarantee the payment of any such loans granted by
a third party in excess of $100,000 in the aggregate or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate.

 

7.8              Transfers. Except for Permitted Transfers and Permitted
Investments, Borrower shall not, and shall not allow any Subsidiary to,
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets.

 



27



 

7.9              Mergers or Acquisitions. Borrower shall not merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of
(a) a Subsidiary which is not a Borrower into another Subsidiary or into
Borrower or (b) a Borrower into another Borrower), or acquire, or permit any of
its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person.

 

7.10          Taxes. Borrower and its Subsidiaries shall pay when due all taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against (i) Agent or
Lender and related to, or in connection with, any of the transactions
contemplated hereby or by other Loan Documents (other than taxes imposed on or
measured by the net income of Agent or Lender), subject to reasonable
notification thereof by the Agent or Lender, as applicable and (ii) Borrower or
the Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom. Borrower shall file on or before the due date therefor all personal
property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

 

7.11          Corporate Changes. Neither Borrower nor any Subsidiary shall
change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Agent. Neither Borrower nor any
Subsidiary shall suffer a Change in Control. Neither Borrower nor any Subsidiary
shall relocate its chief executive office or its principal place of business
unless: (i) it has provided prior written notice to Agent; and (ii) such
relocation shall be within the continental United States. Neither Borrower nor
any Subsidiary shall relocate any item of Collateral (other than (x) sales of
Inventory in the ordinary course of business, (y) relocations of Equipment
having an aggregate value of up to $150,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) such relocation is within the continental United States
and, (iii) if such relocation is to a third party bailee, it has delivered a
bailee agreement in form and substance reasonably acceptable to Agent.

 

7.12          Deposit Accounts. Borrower shall not maintain any Deposit
Accounts, or accounts holding Investment Property, except with respect to which
Agent has an Account Control Agreement; provided however, that no Account
Control Agreement shall be required to be in place until the seventh day after
the Closing Date, and provided further, that Borrower may maintain the Specified
Accounts without such being subject to an Account Control Agreement so long as
the aggregate account balance maintained therein as of any date is not greater
than $1,700,000 and Borrower may maintain Deposit Accounts without such being
subject to an Account Control Agreement so long as the account balance
maintained therein as of any time is not greater than $0.00.

 

7.13          Domestic Subsidiaries. Borrower shall notify Agent of each
Domestic Subsidiary formed subsequent to the Closing Date or to the extent AB
Technologies LLC, a Delaware limited liability company (“AB Technologies”)
acquires any assets or commences any operations other than as are in effect on
the Closing Date and, in each case, within 15 days of such formation or change,
shall cause any such Domestic Subsidiary (including AB Technologies) to execute
and deliver to Agent a Joinder Agreement and such other documentation as Agent
may require, and for the sake of clarification, no such joinder shall be
required with respect to any Foreign Subsidiary.

 



28



 

7.14          Notification of Event of Default. Borrower shall notify Agent
immediately after Borrower acquires knowledge thereof of the occurrence of any
Event of Default, such notice to be sent via facsimile to Agent.

 

7.15          Minimum Revenue. As of the last day of each fiscal quarter, Parent
and its Subsidiaries shall have revenue (determined in accordance with GAAP) of
not less than the Minimum Revenue.

 

7.16          Minimum Liquidity. As of the last day of the month for each of
June, July, August and September of 2018 and at all times thereafter, Borrower
shall have, on a consolidated basis, liquidity calculated as unrestricted,
unencumbered Cash and Cash Equivalents in one or more Deposit Accounts located
in the United States which are subject to an Account Control Agreement in favor
of Agent (provided that no Account Control Agreement shall be required to be in
place until the seventh day after the Closing Date) in a minimum amount equal to
$10,000,000; provided, that for the first two months of each fiscal quarter
beginning on or after the Closing Date, such amount shall be reduced to
$5,000,000 in the event liquidity calculated as the sum of (i) unrestricted,
unencumbered Cash and Cash Equivalents in one or more Deposit Accounts located
in the United States which are subject to an Account Control Agreement in favor
of Agent, provided that no Account Control Agreement shall be required to be in
place until the seventh day after the Closing Date and (ii) the outstanding
principal amount of all Eligible Accounts Receivable not required to meet the
covenant set forth in Section 7.17 equals a minimum amount of $10,000,000.

 

7.17          Minimum Asset Coverage. At all times, the ratio of Borrowing Base
to the then-outstanding Term Loan shall be not less than 1.50 to 1.00.

 

7.18          Post-Closing. Borrower shall:

 

(i) no later than July 2, 2018, repay the 12% Senior Convertible Note (RS-10)
held by Total Raffinage Chimie SA in full from the Loan proceeds; and

 

(ii) within 30 days after the Closing Date, take such action as may be required
to permit Agent to complete a field exam, satisfactory to Agent in its sole
discretion, with Durkin Group.

 

SECTION 8. RESERVED

 

SECTION 9. EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1              Payments. Borrower fails to pay any amount due under this
Agreement or any of the other Loan Documents on or prior to the third Business
Day after its scheduled payment date; or

 



29



 



9.2              Covenants. Borrower breaches or defaults in the performance of
any covenant or Secured Obligation under this Agreement, or any of the other
Loan Documents or any other agreement among Borrower, Agent and Lender, and (a)
with respect to a default under any covenant under this Agreement (other than
under Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16, 7.17 or 7.18),
any other Loan Document or any other agreement among Borrower, Agent and Lender,
such default continues for more than ten (10) Business Days after the earlier of
the date on which (i) Agent or Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default, or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
7.14, 7.15, 7.16, 7.17 and 7.18, the occurrence of such default; or

 

9.3              [Intentionally deleted]; or

 

9.4              Representations. Any representation or warranty made by
Borrower in any Loan Document shall have been false or misleading in any
material respect when made or furnished or deemed made or furnished; or

 

9.5              Insolvency. Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
thirty (30) days shall have expired after the appointment, without the consent
or acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower
or of all or any substantial part of the properties of Borrower without such
appointment being vacated; or

 

9.6              Attachments; Judgments. Any portion of Borrower’s assets are
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $250,000, or Borrower is enjoined or in any way prevented
by court order from conducting any part of its business; or

 

9.7              Other Obligations. The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$250,000, or receipt of written notice of the occurrence of any default under
any other agreement or obligation of Borrower with annual payments or receipts
in excess of $250,000; provided with respect to a default of a Contingent
Obligation referenced as an “other obligation” in clause (i) thereof shall not
be deemed to be a default if cured or waived within 10 days of the occurrence of
such default.

 



30



 

9.8              Loan Documents. (a) The occurrence of any default under any
Loan Document or any other agreement between Borrower, any Lender and Agent or
(b) (i) the guaranty set forth in Section 12 of this Agreement ceases to be in
full force and effect for any reason whatsoever, including, without limitation,
a determination by any governmental authority that this Agreement is invalid,
void or unenforceable or (ii) any Subsidiary Guarantor or any Person acting on
behalf of such Subsidiary Guarantor shall contest in any manner the validity,
binding nature or enforceability of this Agreement or (iii) the obligations of
any Subsidiary Guarantor under any Loan Document are not or cease to be legal,
valid, binding and enforceable in accordance with the terms of such Loan
Document.

 

SECTION 10. REMEDIES

 

10.1          General. Upon and during the continuance of any one or more Events
of Default, (i) Agent may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account. Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Agent’s rights and remedies shall be cumulative and not
exclusive.

 

10.2          Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Agent may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Agent
may require Borrower to assemble the Collateral and make it available to Agent
at a place designated by Agent that is reasonably convenient to Agent and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Agent in the following order of
priorities:

 



31



 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and Finally,
after the full, final, and indefeasible payment in Cash of all of the Secured
Obligations, to any creditor holding a junior Lien on the Collateral, or to
Borrower or its representatives or as a court of competent jurisdiction may
direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3          No Waiver. Agent shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

 

10.4          Cumulative Remedies. The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

 

SECTION 11. MISCELLANEOUS

 

11.1          Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2          Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

 



  (a) If to Agent:           GACP Finance CO., LLC     Attention: Cameron Izadi
    11100 Santa Monica Blvd., Suite 800     Los Angeles, CA  90025



 


 



32





 



  (b) If to Borrower:           AMYRIS, INC.     Attention: General Counsel    
5885 Hollis Street, Suite 100     Emeryville, CA 94608





 

or to such other address as each party may designate for itself by like notice.

 

11.3          Entire Agreement; Amendments.

 

(a)                This Agreement and the other Loan Documents constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and thereof, and supersede and replace in their entirety
any prior proposals, term sheets, non-disclosure or confidentiality agreements,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof.

 

(b)               Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.3(b). The Required Lenders and Borrower
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Agent and the Borrower party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lender or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lender or the Agent, as
the case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder) or extend the scheduled date of any payment
thereof, , in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of the Lender; or (D) amend,
modify or waive any provision of Section 11.17 without the written consent of
the Agent. Any such waiver and any such amendment, supplement or modification
shall apply equally to each Lender and shall be binding upon Borrower, the
Lender, the Agent and all future holders of the Loans.

 

11.4          No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 



33



 

11.5          No Waiver. The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers. No omission or delay by Agent or
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

 

11.6          Survival. All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement and the expiration or
other termination of this Agreement.

 

11.7          Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents without Agent’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
permitted assigns, provided, that, except during the continuance of an Event of
Default, neither Agent nor any Lender shall assign, transfer or endorse its
rights hereunder or under any other Loan Document to (i) any entity which is a
direct a competitor of Borrower, (ii) an entity which operates a business in the
same industry as Borrower or (iii) an affiliate of any entity meeting the
criteria set forth in the preceding clause (i) or (ii), excluding, in each case,
any entities which, together with their consolidated affiliates, at the time of
assignment have equity investments in such a competitor, business or affiliate
of Borrower not in excess of 10.0% of the total equity investments owned by such
entities and their consolidated affiliates.

 

11.8          Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of California,
and shall have been accepted by Agent and Lender in the State of California.
Payment to Agent and Lender by Borrower of the Secured Obligations is due in the
State of California. This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

11.9          Consent to Jurisdiction and Venue. All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 



34



 

11.10      Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)                Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER, AGENT AND
LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER. This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and Lender; Claims that arise out of
or are in any way connected to the relationship among Borrower, Agent and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

 

(b)               If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)                In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

11.11      Professional Fees. Borrower promises to pay Agent’s and Lender’s fees
and expenses necessary to finalize the loan documentation, including but not
limited to reasonable attorneys’ fees, UCC searches, filing costs, and other
miscellaneous expenses, all as set forth on a summary invoice provided to
Borrower. In addition, Borrower promises to pay any and all reasonable
attorneys’ and other professionals’ fees and expenses (including fees and
expenses of in-house counsel) incurred by Agent and Lender after the Closing
Date in connection with or related to: (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

 



35



 

11.12      Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain pursuant to Section 7.1 of this
Agreement, in the course of acquiring, administering, or perfecting Agent’s
security interest in the Collateral or otherwise shall not be disclosed to any
other Person or entity in any manner whatsoever, in whole or in part, without
the prior written consent of Borrower, except that Agent and Lender may disclose
any such information: (a) to its own directors, officers, employees,
accountants, counsel and other professional advisors and to its affiliates if
Agent or Lender in their sole discretion determines that any such party should
have access to such information in connection with such party’s responsibilities
in connection with the Loan or this Agreement and, provided that such recipient
of such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public (other than as a result of Agent or Lender’s breach of their respective
obligations under this Section 11.12); (c) if required or appropriate in any
report, statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after default; (g) to any participant or
assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its affiliates or any guarantor under this Agreement or the other Loan
Documents.

 

11.13      Assignment of Rights. Borrower acknowledges and understands that
Agent or Lender may sell and assign all or part of its interest hereunder and
under the Loan Documents to any Person or entity (an “Assignee”), subject to the
restrictions set forth in Section 11.7. After such a permitted assignment the
term “Agent” or “Lender” as used in the Loan Documents shall mean and include
such Assignee, and such Assignee shall be vested with all rights, powers and
remedies of Agent and Lender hereunder with respect to the interest so assigned;
but with respect to any such interest not so transferred, Agent and Lender shall
retain all rights, powers and remedies hereby given. No such assignment by Agent
or Lender shall relieve Borrower of any of its obligations hereunder. Lender
agrees that in the event of any transfer by it of the Note(s)(if any), it will
endorse thereon a notation as to the portion of the principal of the Note(s),
which shall have been paid at the time of such transfer and as to the date to
which interest shall have been last paid thereon.

 



36



 

11.14      Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

 

11.15      Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16      No Third-Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.

 

11.17      Agency.

 

(a)                Lender hereby irrevocably appoints GACP Finance Co., LLC to
act on its behalf as the Agent hereunder and under the other Loan Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.

 

(b)               Lender agrees to indemnify the Agent in its capacity as such
(to the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Loan Commitments) in effect on the date
on which indemnification is sought under this Section 11.17, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against the Agent in any
way relating to or arising out of, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing; The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 



37



 

(c)                Agent in Its Individual Capacity. The Person serving as the
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent and the term “Lender” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each such Person serving as Agent
hereunder in its individual capacity.

 

(d)               Exculpatory Provisions. The Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent shall
not:

 

(i)                 be subject to any fiduciary or other implied duties,
regardless of whether any default or any Event of Default has occurred and is
continuing;

 

(ii)               have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(iii)             except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its affiliates in any capacity.

 

(e)                The Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Lender or as the Agent
shall believe in good faith shall be necessary, under the circumstances or (ii)
in the absence of its own gross negligence or willful misconduct.

 

(f)                The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 



38



 

(g)               Reliance by Agent. Agent may rely, and shall be fully
protected in acting, or refraining to act, upon, any resolution, statement,
certificate, instrument, opinion, report, notice, request, consent, order, bond
or other paper or document that it has no reason to believe to be other than
genuine and to have been signed or presented by the proper party or parties or,
in the case of cables, telecopies and telexes, to have been sent by the proper
party or parties. In the absence of its gross negligence or willful misconduct,
Agent may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to Agent and conforming to the requirements of this Agreement or any
of the other Loan Documents. Agent may consult with counsel, and any opinion or
legal advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, not taken or suffered by Agent
hereunder or under any Loan Documents in accordance therewith. Agent shall have
the right at any time to seek instructions concerning the administration of the
Collateral from any court of competent jurisdiction. Agent shall not be under
any obligation to exercise any of the rights or powers granted to Agent by this
Agreement and the other Loan Documents at the request or direction of Lender
unless Agent shall have been provided by Lender with adequate security and
indemnity against the costs, expenses and liabilities that may be incurred by it
in compliance with such request or direction.

 

11.18      Publicity.

 

(a)                So long as Agent or Lender provides Borrower prior written
notice and a reasonable opportunity to review, Borrower consents to the
publication and use by Agent or Lender and any of its member businesses and
Affiliates of (i) Borrower’s name (including a brief description of the
relationship among Borrower, Agent and Lender) and logo and a hyperlink to
Borrower’s web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “Lender Publicity Materials”); (ii)
the names of officers of Borrower in the Lender Publicity Materials; and (iii)
Borrower’s name, trademarks or servicemarks in any news release concerning Agent
or Lender.

 

(b)               Neither Borrower nor any of its member businesses and
Affiliates shall, without Agent’s and Lender’s consent (which shall not be
unreasonably withheld or delayed), publicize or use (i) Agent’s or Lender’s name
(including a brief description of the relationship among Borrower, Agent and
Lender), logo or hyperlink to Agent’s or Lender’s web site, separately or
together, in written and oral presentations, advertising, promotional and
marketing materials, client lists, public relations materials or on its web site
(together, the “Borrower Publicity Materials”); (ii) the names of officers of
Agent or Lender in the Borrower Publicity Materials; and (iii) Agent’s or
Lender’s name, trademarks, servicemarks in any news release concerning Borrower.

 



39



 

SECTION 12. Guaranty; Waivers.

 

(a)                Guaranty. Each Subsidiary Guarantor unconditionally and
irrevocably guarantees to the Agent and Lender the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) and performance of the Secured Obligations
(the “Guaranteed Obligations”). The Guaranteed Obligations include interest
that, but for a proceeding under any Insolvency Proceeding, would have accrued
on such Guaranteed Obligations, whether or not a claim is allowed against
Borrower for such interest in any such proceeding.

 

(b)               Separate Obligation. Each Subsidiary Guarantor acknowledges
and agrees that: (i) the Guaranteed Obligations are separate and distinct from
any Indebtedness arising under or in connection with any other document,
including under any provision of this Agreement other than this Section 12,
executed at any time by such Subsidiary Guarantor in favor of Agent and Lender;
and (ii) such Subsidiary Guarantor shall pay and perform all of the Guaranteed
Obligations as required under this Section 12, and Agent may enforce any and all
of their respective rights and remedies hereunder, without regard to any other
document, including any provision of this Agreement other than this Section 12,
at any time executed by such Subsidiary Guarantor in favor of Agent and any
Lender, irrespective of whether any such other document, or any provision
thereof or hereof, shall for any reason become unenforceable or any of the
Indebtedness thereunder shall have been discharged, whether by performance,
avoidance or otherwise. Each Subsidiary Guarantor acknowledges that, in
providing benefits to Borrower, Agent and each Lender is relying upon the
enforceability of this Section 12 and the Guaranteed Obligations as separate and
distinct Indebtedness of such Subsidiary Guarantor, and each Subsidiary
Guarantor agrees that Agent and each Lender would be denied the full benefit of
their bargain if at any time this Section 12 or the Guaranteed Obligations were
treated any differently. The fact that the guaranty is set forth in this
Agreement rather than in a separate guaranty document is for the convenience of
Borrower and Subsidiary Guarantors and shall in no way impair or adversely
affect the rights or benefits of Agent and any Lender under this Section 12.
Each Subsidiary Guarantor agrees to execute and deliver a separate document,
immediately upon request at any time of Agent, evidencing such Subsidiary
Guarantor’s obligations under this Section 12. Upon the occurrence of any Event
of Default, a separate action or actions may be brought against such Subsidiary
Guarantor, whether or not Borrower, any other Subsidiary Guarantor or any other
Person is joined therein or a separate action or actions are brought against
Borrower, any such other Subsidiary Guarantor or any such other Person.

 

(c)                Limitation of Guaranty. To the extent that any court of
competent jurisdiction shall impose by final judgment under applicable Laws
(including sections 544 and 548 of the Bankruptcy Code) any limitations on the
amount of any Subsidiary Guarantor’s liability with respect to the Guaranteed
Obligations that Agent can enforce under this Section 12, Agent and each Lender
by their acceptance hereof accept such limitation on the amount of such
Subsidiary Guarantor’s liability hereunder to the extent needed to make this
Section 12 fully enforceable and nonavoidable.

 



40



 

(d)               Liability of Subsidiary Guarantors. The liability of any
Subsidiary Guarantor under this Section 12 shall be irrevocable, absolute,
independent and unconditional, and shall not be affected by any circumstance
that might constitute a discharge of a surety or guarantor other than the
indefeasible payment and performance in full of all Guaranteed Obligations. In
furtherance of the foregoing and without limiting the generality thereof, each
Subsidiary Guarantor agrees as follows:

 

(i)                 such Subsidiary Guarantor’s liability hereunder shall be the
immediate, direct, and primary obligation of such Subsidiary Guarantor and shall
not be contingent upon Agent’s exercise or enforcement of any remedy it may have
against Borrower or any other Person, or against any collateral or other
security for any Guaranteed Obligations;

 

(ii)               this Guaranty is a guaranty of payment when due and not
merely of collectability;

 

(iii)             Lender may enforce this Section 12 upon the occurrence of an
Event of Default notwithstanding the existence of any dispute among Agent and
Lender, on the one hand, and Borrower or any other Person, on the other hand,
with respect to the existence of such Event of Default;

 

(iv)             such Subsidiary Guarantor’s payment of a portion, but not all,
of the Guaranteed Obligations shall in no way limit, affect, modify or abridge
such Subsidiary Guarantor’s liability for any portion of the Guaranteed
Obligations remaining unsatisfied; and

 

(v)               such Subsidiary Guarantor’s liability with respect to the
Guaranteed Obligations shall remain in full force and effect without regard to,
and shall not be impaired or affected by, nor shall such Subsidiary Guarantor be
exonerated or discharged by, any of the following events:

 

(A)             any proceeding under any Insolvency Proceeding;

 

(B)              any limitation, discharge, or cessation of the liability of
Borrower or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

(C)              any merger, acquisition, consolidation or change in structure
of Borrower or any Subsidiary Guarantor or any other guarantor or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of Borrower or any other Person;

 

(D)             any assignment or other transfer, in whole or in part, of Agent
and Lender’s interests in and rights under this Agreement (including this
Section 12) or the other Loan Documents;

 



41



 

(E)              any claim, defense, counterclaim or setoff, other than that of
prior performance, that Borrower, such Subsidiary Guarantor, any other Guarantor
or any other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;

 

(F)               Agent or any Lender’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document or any Guaranteed
Obligations;

 

(G)             Agent or any Lender’s exercise or non-exercise of any power,
right or remedy with respect to any Guaranteed Obligations or any collateral;

 

(H)             Agent or any Lender’s vote, claim, distribution, election,
acceptance, action or inaction in any proceeding under any Bankruptcy Law; or

 

(I)                any other guaranty, whether by such Subsidiary Guarantor or
any other Person, of all or any part of the Guaranteed Obligations or any other
indebtedness, obligations or liabilities of Borrower to Agent or any Lender.

 

(e)                Consents of Subsidiary Guarantors. Each Subsidiary Guarantor
hereby unconditionally consents and agrees that, without notice to or further
assent from such Subsidiary Guarantor:

 

(i)                 the principal amount of the Guaranteed Obligations may be
increased or decreased and additional indebtedness or obligations of Borrower
under the Loan Documents may be incurred and the time, manner, place or terms of
any payment under any Loan Document may be extended or changed, by one or more
amendments, modifications, renewals or extensions of any Loan Document or
otherwise;

 

(ii)               the time for Borrower’s (or any other Person’s) performance
of or compliance with any term, covenant or agreement on its part to be
performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as Agent (as applicable under the relevant Loan Documents) may deem proper;

 

(iii)             Agent may request and accept other guaranties and may take and
hold security as collateral for the Guaranteed Obligations, and may, from time
to time, in whole or in part, exchange, sell, surrender, release, subordinate,
modify, waive, rescind, compromise or extend such other guaranties or security
and may permit or consent to any such action or the result of any such action,
and may apply such security and direct the order or manner of sale thereof; and
(iv) Agent may exercise, or waive or otherwise refrain from exercising, any
other right, remedy, power or privilege even if the exercise thereof affects or
eliminates any right of subrogation or any other right of such Subsidiary
Guarantor against Borrower.

 



42



 

(f)                Subsidiary Guarantor’s Waivers. Each Subsidiary Guarantor
waives and agrees not to assert:

 

(i)                 any right to require Agent and the Lender to proceed against
Borrower, any other Guarantor or any other Person, or to pursue any other right,
remedy, power or privilege of Agent or the Lender whatsoever;

 

(ii)               the defense of the statute of limitations in any action
hereunder or for the collection or performance of the Guaranteed Obligations;

 

(iii)             any defense arising by reason of any lack of corporate or
other authority or any other defense of Borrower, such Guarantor or any other
Person;

 

(iv)             any defense based upon Agent’s or Lender’s errors or omissions
in the administration of the Guaranteed Obligations;

 

(v)               any rights to set offs and counterclaims;

 

(vi)             without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable laws limiting the liability of or exonerating
guarantors or sureties, or that may conflict with the terms of this Section 12;
and

 

(vii)           any and all notice of the acceptance of this guaranty, and any
and all notice of the creation, renewal, modification, extension or accrual of
the Guaranteed Obligations, or the reliance by Agent and Lender upon this
Guaranty, or the exercise of any right, power or privilege hereunder.

 

The Guaranteed Obligations shall conclusively be deemed to have been created,
contracted, incurred and permitted to exist in reliance upon this Guaranty. Each
Subsidiary Guarantor waives promptness, diligence, presentment, protest, demand
for payment, notice of default, dishonor or nonpayment and all other notices to
or upon Borrower, each Guarantor or any other Person with respect to the
Guaranteed Obligations.

 

(g)               Financial Condition of Borrower. No Subsidiary Guarantor shall
have any right to require Agent or any Lender to obtain or disclose any
information with respect to: the financial condition or character of Borrower or
the ability of Borrower to pay and perform the Guaranteed Obligations; the
Guaranteed Obligations; any collateral or other security for any or all of the
Guaranteed Obligations; the existence or nonexistence of any other guarantees of
all or any part of the Guaranteed Obligations; any action or inaction on the
part of Agent, any Lender or any other Person; or any other matter, fact or
occurrence whatsoever. Each Subsidiary Guarantor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of
Borrower and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of Agent or any Lender with respect thereto.

 



43



 

(h)               Subrogation. Until the Guaranteed Obligations shall be
satisfied in full and the Aggregate Commitments shall be terminated, each
Subsidiary Guarantor shall not have, and shall not directly or indirectly
exercise: (i) any rights that it may acquire by way of subrogation under this
Section 12, by any payment hereunder or otherwise; (ii) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this Section 12; or (iii) any other right that it might otherwise
have or acquire (in any way whatsoever) that could entitle it at any time to
share or participate in any right, remedy or security of Agent or a Lender as
against any Borrower or other Guarantors or any other Person, whether in
connection with this Section 12, any of the other Loan Documents or otherwise.
If any amount shall be paid to any Subsidiary Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of Agent
and shall forthwith be paid to Agent to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

 

(i)                 Subordination. All payments on account of all indebtedness,
liabilities and other obligations of Borrower to any Subsidiary Guarantor,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined
(the “Subsidiary Guarantor Subordinated Indebtedness”) shall be subject,
subordinate and junior in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior payment in full in Cash
or Cash Equivalents of the Guaranteed Obligations. As long as any of the
Guaranteed Obligations (other than unasserted contingent indemnification
obligations) shall remain outstanding and unpaid, each Subsidiary Guarantor
shall not accept or receive any payment or distribution by or on behalf of
Borrower or any other Subsidiary Guarantor, directly or indirectly, or assets of
Borrower or any other Subsidiary Guarantor, of any kind or character, whether in
cash, property or securities, including on account of the purchase, redemption
or other acquisition of Subsidiary Guarantor Subordinated Indebtedness, as a
result of any collection, sale or other disposition of collateral, or by setoff,
exchange or in any other manner, for or on account of the Subsidiary Guarantor
Subordinated Indebtedness (“Subsidiary Guarantor Subordinated Indebtedness
Payments”), except that, so long as an Event of Default does not then exist, any
Subsidiary Guarantor shall be entitled to accept and receive payments on its
Subsidiary Guarantor Subordinated Indebtedness, in accordance with past business
practices of such Subsidiary Guarantor and Borrower (or any other applicable
Subsidiary Guarantor) and not in contravention of any law or the terms of the
Loan Documents.

 

If any Subsidiary Guarantor Subordinated Indebtedness Payments shall be received
in contravention of this Section 12, such Subsidiary Guarantor Subordinated
Indebtedness Payments shall be held in trust for the benefit of Agent and shall
be paid over or delivered to Agent for application to the payment in full in
Cash or Cash Equivalents of all Guaranteed Obligations remaining unpaid to the
extent necessary to give effect to this Section 12 after giving effect to any
concurrent payments or distributions to Lender in respect of the Guaranteed
Obligations.

 

(j)                 Continuing Guaranty. This Guaranty is a continuing guaranty
and agreement of subordination and shall continue in effect and be binding upon
each Subsidiary Guarantor until termination of the Term Commitment and payment
and performance in full of the Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time
under successive transactions, and each Subsidiary Guarantor expressly
acknowledges that this guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist. This Guaranty shall continue in effect and be binding upon each
Subsidiary Guarantor until actual receipt by Agent of written notice from such
Subsidiary Guarantor of its intention to discontinue this Guaranty as to future
transactions (which notice shall not be effective until noon on the day that is
five Business Days following such receipt); provided that no revocation or
termination of this guaranty shall affect in any way any rights of Agent or any
Lender hereunder with respect to any Guaranteed Obligations arising or
outstanding on the date of receipt of such notice, including any subsequent
continuation, extension, or renewal thereof, or change in the terms or
conditions thereof, or any Guaranteed Obligations made or created after such
date to the extent made or created pursuant to a legally binding commitment of
Lender in existence as of the date of such revocation (collectively, “Existing
Guaranteed Obligations”), and the sole effect of such notice shall be to exclude
from this Guaranty Guaranteed Obligations thereafter arising which are
unconnected to any Existing Guaranteed Obligations.

 



44



 

(k)               Reinstatement. This Guaranty shall continue to be effective or
shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of Borrower (or receipt of
any proceeds of collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to Borrower, its estate, trustee, receiver or any other Person (including under
any Bankruptcy Law), or must otherwise be restored by Lender, whether as a
result of proceedings under any bankruptcy law or otherwise. All losses,
damages, costs and expenses that Agent or any Lender may suffer or incur as a
result of any voided or otherwise set aside payments shall be specifically
covered by the indemnity in favor of Agent and the Lender contained in Section
12.

 

(l)                 Substantial Benefits. The Advances provided to or for the
benefit of Borrower hereunder by Lender have been and are to be
contemporaneously used for the benefit of Borrower and each Subsidiary Guarantor
and their respective Subsidiaries. It is the position, intent and expectation of
the parties that Borrower and each Subsidiary Guarantor have derived and will
derive significant and substantial benefits from the Advances to be made
available by Lender under the Loan Documents. Each Subsidiary Guarantor has
received at least “reasonably equivalent value” (as such phrase is used in
Section 548 of the Bankruptcy Code and in comparable provisions of other
applicable Laws) and more than sufficient consideration to support its
obligations hereunder in respect of the Guaranteed Obligations. Immediately
prior to and after and giving effect to the incurrence of each Subsidiary
Guarantor’s obligations under this Guaranty, such Subsidiary Guarantor will be
solvent and will not be subject to any Insolvency Proceedings.

 

(m)             KNOWING AND EXPLICIT WAIVERS. EACH SUBSIDIARY GUARANTOR
ACKNOWLEDGES THAT IT EITHER HAS OBTAINED THE ADVICE OF LEGAL COUNSEL OR HAS HAD
THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS SECTION 12. EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES AND AGREES
THAT EACH OF THE WAIVERS AND CONSENTS SET FORTH HEREIN IS MADE WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND CONSEQUENCES, THAT ALL SUCH WAIVERS AND
CONSENTS HEREIN ARE EXPLICIT AND KNOWING AND THAT EACH SUBSIDIARY GUARANTOR
EXPECTS SUCH WAIVERS AND CONSENTS TO BE FULLY ENFORCEABLE.

 



45



 

If, while any Subsidiary Guarantor Subordinated Indebtedness is outstanding, any
proceeding under any Bankruptcy Law is commenced by or against Borrower or its
property, Agent, when so instructed by Lender, is hereby irrevocably authorized
and empowered (in the name of Borrower or in the name of any Subsidiary
Guarantor or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution in respect of all Subsidiary
Guarantor Subordinated Indebtedness and give acquittances therefor and to file
claims and proofs of claim and take such other action (including voting the
Subsidiary Guarantor Subordinated Indebtedness) as it may deem necessary or
advisable for the exercise or enforcement of any of the rights or interests of
Lender; and each Subsidiary Guarantor shall promptly take such action as Lender
may reasonably request: (A) to collect the Subsidiary Guarantor Subordinated
Indebtedness for the account of the Borrower and any Subsidiary Guarantor and to
file appropriate claims or proofs of claim in respect of the Subsidiary
Guarantor Subordinated Indebtedness; (B) to execute and deliver to Agent such
powers of attorney, assignments and other instruments as it may request to
enable it to enforce any and all claims with respect to the Subsidiary Guarantor
Subordinated Indebtedness; and (C) to collect and receive any and all Subsidiary
Guarantor Subordinated Indebtedness Payments.

 

(n)               Any payment on account of an amount that is payable hereunder
or under any other Loan Document must be made in United States Dollars.

 

(SIGNATURES TO FOLLOW)

 

 

 

 

 

 

 



46



 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 



    BORROWER:           AMYRIS, INC.           Signature:    /s/ Kathleen
Valiasek             Print Name:   Kathleen Valiasek             Title: Chief
Financial Officer             Accepted in Los Angeles, California:              
AGENT:           GACP Finance CO., LLC           Signature:  /s/ John Ahn      
      Print Name:  John Ahn             Title: President                 LENDER:
          GACP Finance CO., LLC           Signature:  /s/ John Ahn            
Print Name:  John Ahn             Title: President

 



 



 

